      Case 3:19-cv-04238-MMC Document 195 Filed 07/31/20 Page 1 of 4




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC

11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                   SAN FRANCISCO DIVISION
14

15 PROOFPOINT, INC.; CLOUDMARK LLC             CASE NO. 3:19-cv-04238-MMC (RMI)

16
                 Plaintiffs,
17                                             PLAINTIFFS’ REPLY IN SUPPORT OF
                                               MOTION TO COMPEL NONPARTY
18
          v.                                   GITHUB, INC. TO COMPLY WITH
19                                             SUBPOENA DUCES TECUM

20
   VADE SECURE, INCORPORATED; VADE             Hearing
21 SECURE SASU; OLIVIER LEMARIÉ                Date: Aug. 6, 2020 11:00 a.m.
                                               Judge: Hon. Robert M. Illman
22
                 Defendants.
23

24

25

26

27

28
      Case 3:19-cv-04238-MMC Document 195 Filed 07/31/20 Page 2 of 4




 1        On July 10, 2020, Plaintiffs moved to compel nonparty Github, Inc. (“Github”)
 2 to comply with the subpoena duces tecum, served nearly five months prior, by

 3 immediately producing the requested documents and information. (Dkt. 192 (the

 4 “Motion”).) The Motion, supporting memorandum and exhibits, and proposed order

 5 were served on Github’s registered agent of service identified in its corporate filings

 6 with the California Secretary of State. (Dkt. 194.) And the Court set a telephonic

 7 hearing on the Motion for August 6, 2020. (Dkt. 193.)

 8        Github was required to file any opposition to the Motion by July 24, 2020.
 9 (Civil L.R. 7-3(a).) But that deadline has come and gone without any opposition or

10 response from Github.

11        Therefore, in light of Github’s failure to timely oppose the Motion, Plaintiffs
12 respectfully request the Court to grant Plaintiffs’ Motion on the papers and compel

13 Github to immediately produce the documents requested by the subpoena. As detailed

14 in the Motion, the subpoena complies with the procedural requirements of Rule 45

15 and seeks information that meets the relevance standard of Rule 26; and, thus, it

16 should be treated and enforced as an order of the Court. See, e.g., FED. R. CIV. P. 45,

17 26; Martinez v. City of Pittsburg, No. C 11-01017, 2012 WL 699462, *2 (N.D. Cal.

18 Mar. 1, 2012) (“Subpoenas issued by attorneys are issued on behalf of the court and

19 thus are treated as orders of the court.”) (citations omitted); (Dkt. 192). In any event,

20 any and all grounds for objection to the subpoena have been waived because Github

21 failed to timely object (and, to date, has still not responded whatsoever to Plaintiffs’

22 valid and compliant subpoena). See Schoonmaker v. City of Eureka, No. 17-cv-

23 06749, 2018 WL 5829851, at *2 (N.D. Cal. Nov. 7, 2019) (Illman, M.J.)

24

25

26

27

28

                                                1               Case No. 3:19-cv-04238-MMC (RMI)
            PLAINTIFFS’ REPLY ISO MOTION TO COMPEL GITHUB TO COMPLY WITH SUBPOENA
     Case 3:19-cv-04238-MMC Document 195 Filed 07/31/20 Page 3 of 4




 1

 2 DATED: July 31, 2020                Respectfully Submitted,

 3

 4                                      By /s/ Jodie W. Cheng

 5                                         QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
 6                                         Sean S. Pak (SBN 219032)
                                           seanpak@quinnemanuel.com
 7                                         Iman Lordgooei (SBN 251320)
                                           imanlordgooei@quinnemanuel.com
 8                                         50 California Street, 22nd Floor
                                           San Francisco, CA 94111
 9                                         Telephone: (415) 875-6600
                                           Facsimile: (415) 875-6700
10

11                                         JWC LEGAL
                                           Jodie W. Cheng (SBN 292330)
12                                         jwcheng@jwc-legal.com
                                           One Market Street
13                                         Spear Tower, 36th Floor
                                           San Francisco, CA 94105
14                                         Telephone: (415) 293-8308

15                                         Attorneys for Plaintiffs Proofpoint, Inc. and
                                           Cloudmark LLC
16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2                   Case No. 3:19-cv-04238-MMC (RMI)
           PLAINTIFFS’ REPLY ISO MOTION TO COMPEL GITHUB TO COMPLY WITH SUBPOENA
       Case 3:19-cv-04238-MMC Document 195 Filed 07/31/20 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that a true and correct copy of the above and foregoing document has been

 3 served on July 31, 2020 to all counsel of record who are deemed to have consented to electronic

 4 service via the Court’s CM/ECF system.

 5
     Executed on July 31, 2020, at San Francisco, California.
 6

 7

 8                                                    /s/ Jodie W. Cheng
                                                      Jodie W. Cheng
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                           Case No. 3:19-cv-04238-MMC (RMI)
                                          CERTIFICATE OF SERVICE
